Case 1:20-cv-00320-JMS-DML Document 98-2 Filed 04/13/21 Page 1 of 2 PageID #: 417




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  GABRIELA NIEVES,                               )
                                                 )
                Plaintiff,                       )
                                                 )
         v.                                      )   Cause No: 1:20-cv-00320-JMS-DML
                                                 )
  CARMEL CLAY SCHOOLS,                           )
                                                 )
                Defendant.                       )

           DECLARATION OF NON-PARTY RAYMOND M. LAWRENCE
                   IN SUPPORT OF MOTION TO QUASH
         SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

         I, Raymond M. Lawrence, being more than 21 years of age and of sound mind and

  having been first duly sworn upon my oath, hereby state as follows based upon my own

  personal knowledge:

         1.     I began working for Carmel City Schools (“Carmel”) in the Fall of 1979, and I

  remained an employee there until the Spring of 1995.

         2.     I was a coach for the Carmel High School women’s swimming team between

  the Fall of 1979 and the Fall of 1991. I voluntarily resigned my position with Carmel’s

  women’s swimming team in the Fall of 1991.

         3.     I was also the Carmel High School men’s swimming coach from the Fall of

  1979 until the Spring of 1994. I voluntarily resigned my position with Carmel’s men’s

  swimming team in the Spring of 1994.

         4.     Between the Summer of 1994 and the Spring of 1995, I worked in Carmel

  High School’s administration.

                                             Exhibit
                                               B
Case 1:20-cv-00320-JMS-DML Document 98-2 Filed 04/13/21 Page 2 of 2 PageID #: 418




         5.     I voluntarily resigned my employment with Carmel in the Spring of 1995.

         6.     In the Summer of 1995, I began working for Speedway Public Schools, where

  I worked until I voluntarily retired in the Summer of 2007.

         7.     I have not had any formal association with Carmel, including Carmel High

  School, since the Spring of 1995.

         8.     I have not had any formal association with Carmel Swim Club or USA

  Swimming generally since approximately 1995.

         9.     No one from Carmel who supervised my performance has worked for Carmel

  since 2000. In fact, most of these individuals are now deceased.

         10.    Neither Christopher Plumb nor Jim Inskeep ever worked with me or

  supervised my performance while I was an employee at Carmel.

         I HEREBY AFFIRM UNDER THE PENALTIES FOR PERJURY THAT THE

  FOREGOING STATEMENTS ARE TRUE.



  Dated: April 13, 2021                      s/ Raymond M. Lawrence
                                             Raymond M. Lawrence




                                                2
